DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 6, 10, 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dawson et al 5,517,184 (hereinafter Dawson).
Re Claim 1. 
Dawson discloses a self-powered lock (Fig. ), comprising: a lock (10) operable by a motor (46); a manually operable electricity generator (29) generating electricity upon manual actuation by a user (dial 14/rotor 28), the electricity being used to supply power input to a controller (microprocessor 44); and a first electricity storage device (internal capacitor, col. 7, lines 48-49) storing electricity generated by the electricity generator, wherein the controller (44) determines a required amount of electricity to operate the motor and supplies electricity to the motor from the first electricity storage device (internal capacitor) according to a required amount (col.7, lines 47-67).
Re Claim 6. 
Dawson discloses the self-powered lock of claim 1 wherein the electricity generator (29) further includes a rotatable member (dial/rotor 14,28) configured to rotatably generate electricity.
Re Claim 10.
As discussed above with respect to clam 1, Dawson discloses a method of providing sufficient electricity to a motor operating a lock, comprising; generating electricity upon manual actuation of a manually operable electricity generator by a user; storing the generated electricity with a first electricity storage device; and determining a required amount of electricity to operate the motor via a controller and supplying electricity to the motor from the first electricity storage device according to the required amount.
Re Claim 16.
Dawson discloses the method of claim 10, wherein the motor (46) and a display device (18) are electrically connected to the electricity generator (29) and the method further comprises: supplying electricity to the display device (18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 11, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson in view of Burrus et al 2014/0165678 (hereinafter Burrus).
Re Claim 2.
Dawson discloses the self-powered lock of claim 1, but fails to specify wherein the controller (44) is configured to determine the required amount of electricity based on an ambient environmental condition.
Burrus discloses determining the required amount of electricity based on an ambient environmental condition (para [0068], ambient temperature).
It would have been obvious to one of ordinary skill in the art to modify the device of Dawson to include an ambient temperature determination as taught by Burrus to be well known in operating locks in colder temperatures.
Re Claim 4.
Dawson in view of Burrus discloses the self-powered lock of claim 2, wherein the ambient environmental condition is an ambient temperature (Burrus para [0068]).
Re Claim 11.
Dawson in view of Burrus discloses the method of 10, further comprising: determining the required amount of electricity based on an ambient environmental condition (Burrus para [0068]).
Re Claim 12. 
Dawson in view of Burrus discloses the method of 11, wherein the ambient environmental condition is an ambient temperature (Burrus para [0068]).

Claims 5, 7, 8, 14, 15, 18, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson in view of Higgins 5,896,026 (hereinafter Higgins).



Re Claim 5.
Dawson discloses the self-powered lock of claim 1, but fails to teach the functionality wherein the controller (44) is configured to indicate to the user (display 18) that further mechanical actuation of the electricity generator is needed when additional electricity is required to operate the motor (46). However, Higgins discloses a system wherein the microprocessor and voltage regulator sensor determine whether additional electricity is required to operate the lock motor via the handle pump/generator (cols. 2-3).
It would have been obvious to one of ordinary skill in the art to modify the functionality of Dawson by providing an indication to the user via the processor control when additional electricity is need as taught by Higgins to be advantageous in ensuring adequate voltage for lock operation.
Re Claim 7. 
As discussed above, Dawson as modified by Higgins discloses the self-powered lock of claim 1, further comprising a display device (18) operatively connected to the controller (44; col.8, lines 1-14), wherein the controller signals the display device (18) to display an indication that further mechanical actuation of the electricity generator is needed by the user.
Re Claim 8. 
As discussed above, Dawson as modified by Higgins discloses the self-powered lock of claim 7, wherein the display device (18) and the motor (46) are electrically connected to the electricity generator (col.7, lines 29 through col.8, line 22).
Re Claim 14.
As discussed above, Dawson as modified by Higgins discloses the method of claim 10, further comprising: indicating (display 18) to the user with the controller (44) that further mechanical actuation of the electricity generator is needed when additional electricity is required.
Re Claim 15.
As discussed above, Dawson as modified by Higgins discloses the method of claim 14, further comprising: communicating to a display device (18) with the controller (44); displaying an indication with the display device (18) that further mechanical actuation of the electricity generator is needed.
Re Claim 18.
Dawson discloses the method of claim 10, but fails to teach further comprising: storing an unused amount of electricity with the electricity storage device.
Higgins discloses the method of storing an unused amount of electricity with the electricity storage device (see Abstract).
It would have been obvious to one of ordinary skill in the art to modify the device of Dawson as taught by Higgins in order to enhance the operation of the storage device, controller and motor.
Re Claim 19.
As discussed above, Dawson in view of Higgins discloses the method of claim 18, further comprising: considering the unused amount of electricity stored in the electricity storage device when determining the required amount of electricity.

Claims 9, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson in view of Sumiyoshi et al (hereinafter Sumiyoshi).
Re Claim 9.
Dawson dislcoses the self-powered lock of claim 8, but fails to teach wherein the display device further includes a backlight, and the backlight is electrically connected to the electricity generator.
Sumiyoshi discloses the well known use of a backlight in display devices (para [0035]).
It would have been obvious to one of ordinary skill in the art to modify the display of Dawson to include a backlight as taught by Sumiyoshi to be beneficial in viewing the display.
Re Claim 17. 
Dawson in view of Sumiyoshi discloses the method of claim 16, wherein the display device further includes a backlight and the method further comprises: supplying electricity to the backlight from the first electricity storage device while simultaneously supplying electricity to the motor from the first electricity storage device.

Allowable Subject Matter
Claims 3, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest the limitations recited in claim 3: The self-powered lock of claim 2, further comprising: a second electricity storage device having a chargeable state and a non-chargeable state, the second electricity storage device storing electricity generated by the electricity generator in the chargeable state, wherein the controller switches the second electricity storage device from the non-chargeable state to the chargeable state when the generated electricity is greater than the required amount of electricity; and claim 
13: The method of claim 10, wherein the lock further includes a second electricity storage device having chargeable and non-chargeable states and the method further comprises: switching the second electricity storage device from a non- chargeable state to a chargeable state when the generated electricity is greater than the required amount of electricity for operating the lock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675